STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             January 20, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
LILLIAN C. VANCE,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0263 (BOR Appeal No. 2048761)
                   (Claim No. 2012034611)

LOWE’S HOME CENTERS, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
         Petitioner Lillian C. Vance, pro se, appeals the decision of the West Virginia Workers’
Compensation Board of Review. Lowe’s Home Centers, Inc., by James W. Heslep, its attorney,
filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated February 21, 2014, in
which the Board affirmed an August 27, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed two May 16, 2012, claims administrator’s
decisions which denied a request for physical therapy, chiropractic treatment, an MRI of the
lumbar spine, a follow-up appointment with Ramanathan Padmanaban, M.D., and a consultation
with Panos Ignatiadis, M.D. The Office of Judges also affirmed the claims administrator’s May
14, 2012, decision denying Ms. Vance’s application for workers’ compensation benefits. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Vance worked as a product service associate for Lowe’s Home Centers, Inc. In the
early part of 2012, she began to experience pain and discomfort in her lower back. She received
treatment from Healthy Habits Wellness Center where she was diagnosed with sciatica and
lumbago. A month later, on March 12, 2012, Ms. Vance was stocking shelves at work from a
                                                1
ladder and began to feel pain in her back, hip, and leg. She continued to work throughout the
day, but her pain became worse, and she was unable to return to work the next day. Ms. Vance
returned to Healthy Habits Wellness Center two days after she experienced the onset of pain at
work and was again diagnosed with sciatica and lumbago. At the time, she did not indicate that
her pain was due to an injury. She was also treated by Dr. Padmanaban, who noted that she had
two prior lower back injuries. He found that she was injured in 2005 while lifting a can of paint
and that she had been injured in 2010 while bending from a seated position. Although Ms. Vance
indicated to Dr. Padmanaban that her pain started at work on March 12, 2012, she stated that she
was not doing anything particular when the pain started. Dr. Padmanaban recommended that an
MRI be taken of her lumbar spine and that she receive chiropractic care. Based on Dr.
Padmanaban’s recommendation, Ms. Vance was treated by Cliff Hill, D.C., who found that she
had back pain since March 12, 2012, but he believed that her low back condition occurred
insidiously. Ms. Vance then received additional treatment from Dr. Padmanaban, who found that
the MRI had revealed multiple bulges at the L4-5 and L5-S1 discs. He diagnosed her with
displacement of an intervertebral lumbar disc without myelopathy. She was also referred to Dr.
Ignatiadis for treatment of her lumbar disc condition. Ms. Vance then submitted an application
for workers’ compensation benefits. The application listed March 12, 2012, as the date of injury
and stated that she had suffered a lumbar strain as well as an L4-5 disc rupture while stocking
shelves. On May 14, 2012, the claims administrator rejected her claim. On May 16, 2012, the
claims administrator also denied a request from Dr. Padmanaban for physical therapy three times
a week for four weeks, chiropractic treatment, an MRI of the lumbar spine, and a follow-up
appointment in his office. In a separate decision issued on the same day, the claims administrator
also denied a request for a consultation with Dr. Ignatiadis. Ms. Vance then testified by
deposition that she was injured while carrying materials up and down a ladder. She also stated
that she had surgery to treat her back pain but had paid for it through her private insurance. On
August 27, 2013, the Office of Judges affirmed all three claims administrator’s decisions. The
Board of Review affirmed the Order of the Office of Judges on February 21, 2014, leading Ms.
Vance to appeal.

       The Office of Judges concluded that Ms. Vance did not suffer an injury in the course of
and as a result of her employment. It also affirmed the claims administrator’s denial of physical
therapy, chiropractic treatment, an MRI, the follow-up appointment with Dr. Padmanaban, and a
consultation with Dr. Ignatiadis. The Office of Judges found that Ms. Vance had admitted to all
her medical providers that she did not suffer a new injury but had indicated that the onset of pain
on March 12, 2012, was related to pre-existing conditions. The Office of Judges found, based on
her own account of her pain, that she did not suffer a compensable injury and that the requested
treatment related to her back pain should not be authorized. The Board of Review adopted the
findings of the Office of Judges and affirmed its Order.

       We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Vance has not demonstrated that she suffered a compensable injury in the course of
and resulting from her employment. Ms. Vance is also not entitled to any of the requested
medical benefits because she has not shown that they are medically related or reasonably
required to treat any compensable injury. The evidence in the record, including Ms. Vance’s own
statements to her treating physicians two days after the onset of her pain, demonstrate that she
                                                2
did not suffer any injury at work. Ms. Vance’s application for workers’ compensation benefits
and her testimony provide some indication that she was injured, but her subsequent accounts of
her injury are not sufficiently consistent with the medical evidence in the record. The Office of
Judges’ Order was consistent with the evidence in the record, and the Board of Review properly
affirmed it.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: January 20, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                3